TUCKER, Judge.
ON MOTION TO DISMISS APPEAL
This court, on its own motion, ruled the litigants into court to show cause why this appeal should not be dismissed for lack of jurisdiction and failure of the appellant to pay the filing fee.
The appellant concedes in brief that we do not have jurisdiction to entertain this appeal for the reason that his conviction of contempt, which is the subject of the appeal, is criminal in nature under the provisions of LSA-R.S. 13:4611(3), and also by virtue of the decision of our Supreme Court in the case of Louisiana State Board of Medical Examiners v. Bates, 258 La. 1049, 249 So.2d 127 (1971).
The Bates case is completely analogous to the one at bar. This court does not have the criminal jurisdiction to consider this appeal.
Appeal dismissed.